                         UNITED STATED BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

IN RE:                                             CHAPTER 13
         Martha Weaver                             CASE NUMBER: 16-31112
                                                   JUDGE: Joel D Applebaum
          Debtor(s)
__________________________________/

   MOTION FOR ORDER TO COMPEL BSI FINANCIAL SERVICES TO ENTER A
   PERMANENT MORTGAGE LOAN MODIFICATION OR OTHERWISE INFORM
                  DEBTOR’S ATTORNEY OF STATUS

       NOW COMES Debtor, Martha Weaver, by and through their attorney, Anthony Y.
Abueita, and moves this court to compel BSI Financial Services to Enter a Permanent Mortgage
Loan Modification or Otherwise Inform Debtor’s Attorney of Status reads as follows:

         1.    That on May 5, 2016, the within Debtor(s) commenced these proceedings for
               relief under Chapter 13 of the Bankruptcy Code.

         2.    That on January 3, 2020 an Order Allowing Debtor to Enter into a Trial
               Mortgage Loan Modification with and Authorizing the Chapter 13 Trustee to
               Disburse Trial Period Payments was entered.

         3.    That the final payment for the Debtor’s Trial Mortgage Loan Modification was
               scheduled for July 1, 2020.

         4.    That the Debtor did remit her full Chapter 13 Plan Payments for the months of
               March through July 2020 which would allow the Chapter 13 Trustee to disburse
               payments to BSI Financial Services.

         5.    That the Order Allowing Debtor to Enter into a Trial Mortgage Loan Modification
               with and Authorizing the Chapter 13 Trustee to Disburse Trial Period Payments
               states that the Debtor must advise the Trustee whether the modification was
               made permanent, continued, or denied, and provide proof of the terms of the
               implementation of denial of a final modification within twenty-eight (28) days of
               the final Trial Mortgage Loan Payment.

         6.    That the Debtor and her attorney have, on multiple occasions, attempted to
               contact BSI Financial Services to have them provide clarification on the
               permanent mortgage loan modification, and BSI Financial Services has failed to
               respond in a timely manner.

       WHEREFORE, Debtor(s), Martha Weaver, respectfully requests that this Honorable
Court compel BSI Financial Services to Enter a Permanent Mortgage Loan Modification or
Otherwise Inform Debtor’s Attorney of Status.

Date: December 14, 2020                     /s/ Anthony Abueita, PLC
                                            Anthony Abueita, PLC
                                            Attorney for Debtor




  16-31112-jda      Doc 92    Filed 12/14/20     Entered 12/14/20 13:46:42      Page 1 of 6
                                    702 Church St, Suite 2
                                    Flint MI 48502
                                    810-235-8669
                                    abueitalaw@gmail.com




16-31112-jda   Doc 92   Filed 12/14/20   Entered 12/14/20 13:46:42   Page 2 of 6
                         UNITED STATED BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

IN RE:                                            CHAPTER 13
         Martha Weaver                            CASE NUMBER: 16-31112
                                                  JUDGE: Joel D Applebaum
          Debtor(s)
__________________________________/

   ORDER TO COMPEL BSI FINANCIAL SERVICES TO ENTER A PERMANENT
    MORTGAGE LOAN MODIFICATION OR OTHERWISE INFORM DEBTOR’S
                        ATTORNEY OF STATUS

       This matter having come on to be heard upon the Motion on Order To Compel BSI
Financial Services to Enter a Permanent Mortgage Loan Modification or Otherwise Inform
Debtor’s Attorney of Status.

        NOW, THEREFORE IT IS HEREBY ORDERED that BSI Financial Services shall
enter a permanent mortgage loan modification or otherwise inform Debtor’s attorney of status.




  16-31112-jda     Doc 92     Filed 12/14/20    Entered 12/14/20 13:46:42      Page 3 of 6
                                       UNITED STATED BANKRUPTCY COURT
                                        EASTERN DISTRICT OF MICHIGAN
                                              SOUTHERN DIVISION

IN RE:                                                                      CHAPTER 13
             Martha Weaver                                                  CASE NUMBER: 16-31112
                                                                            JUDGE: Joel D Applebaum
          Debtor(s)
__________________________________/

      NOTICE TO RESPOND TO MOTION FOR ORDER TO COMPEL BSI FINANCIAL
      SERVICES TO ENTER A PERMANENT MORTGAGE LOAN MODIFICATION OR
              OTHERWISE INFORM DEBTOR’S ATTORNEY OF STATUS

       The Debtor(s) has/have filed papers with the Court requesting to Compel BSI Financial
Services to Enter a Permanent Mortgage Loan Modification or Otherwise Inform Debtor’s
Attorney of Status.
      Your rights may be affected. You should read these papers carefully and
discuss them with your attorney. (If you do not have an attorney, you may wish to
consult one.)

        If you do not want the court to grant the Motion to Compel BSI Financial Services to
Enter a Permanent Mortgage Loan Modification or Otherwise Inform Debtor’s Attorney of
Status, or if you want the court to consider your views on the modification, within FOURTEEN
(14) days from the date of service of this modification, you or your attorney must:

     1.         File with the Court a written response or an answer explaining your
                position at: 1

                  United States Bankruptcy Court, 226 West Second Street, Flint, MI 48502
       If you mail your response to the Court for filing, you must mail it early enough so the
Court will receive it on or before the TWENTY-FIRST (21st) day from the date of this motion.
You must also mail a copy to:
    Carl L. Bekofske, Standing Chapter 13 Trustee, 400 North Saginaw Street, Suite 331, Flint, MI
                                               48502
                 Debtor Attorney: Anthony Abueita, 702 Church St, Suite 2, Flint, MI 48502.
     2.         If a response or answer is timely filed and served, the Court will schedule a
                hearing on the matter and you will be notified as to the time and date of
                the hearing.

       If you or your attorney do not take these steps, the Court may decide that
you do not oppose the relief sought in the motion, and may enter an order granting
that relief.

Dated: December 14, 2020                                            /s/ Anthony Yacoub Abueita

1
    Response or answer must comply with F.R. Civ. P. 8(b), (c), and (e)




      16-31112-jda              Doc 92          Filed 12/14/20            Entered 12/14/20 13:46:42   Page 4 of 6
                                    Anthony Yacoub Abueita P70755
                                    Attorney for Debtor
                                    702 Church St, Suite 2
                                    Flint, Michigan 48502
                                    Phone: (810) 235-8669 -
                                    abuetialaw@gmail.com




16-31112-jda   Doc 92   Filed 12/14/20   Entered 12/14/20 13:46:42   Page 5 of 6
                         UNITED STATED BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

IN RE:                                             CHAPTER 13
         Martha Weaver                             CASE NUMBER: 16-31112
                                                   JUDGE: Joel D Applebaum
          Debtor(s)
__________________________________/

                               CERTIFICATE OF SERVICE

       I hereby certify that on December 9, 2020, I electronically filed the Motion to Compel
BSI Financial Services to Enter a Permanent Mortgage Loan Modification or Otherwise Inform
Debtor’s Attorney of Status., Notice to Respond, and Proposed Order with the Clerk of the Court
using the ECF System, which will send notification to the following:

        Anthony Abueita Abueitalaw@gmail.com,
         abueitastaff@gmail.com;R50082@notify.bestcase.com
        Athena J. Aitas easternecf@trottlaw.com, mitrottlaw@ecf.courtdrive.com
        Carl Bekofske ECF@flint13.com, ECFII@flint13.com
        Marcy J. Ford easternecf@trottlaw.com, mitrottlaw@ecf.courtdrive.com
        Craig S. Schoenherr ecf@orlaw.com
        Molly Slutsky Simons bankruptcy@sottileandbarile.com

       The parties on the Attached Mailing Matrix were served via First Class Mail at the
address below by depositing same in the United States Postal Box with the lawful amount of
postage affixed thereto.

                                                   /s/ Samantha D Peters__________
                                                   Samantha D. Peters
                                                   Secretary for Anthony Abueita, PLC
                                                   702 Church St, Suite 2
                                                   Flint MI 48502
                                                   810 235 8669
                                                   abueitastaff@gmail.com




  16-31112-jda      Doc 92    Filed 12/14/20    Entered 12/14/20 13:46:42       Page 6 of 6
